DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 2-4, 6-10, 12-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0036747 A1 to Hayter et al. (“Hayter”) in view of US 2009/0023222 A1 to Wu et al. (“Wu”).
As to claim 2, Hayter discloses a method of determining an analyte level by compensating for ambient temperature using a single temperature sensor, the method comprising: 
receiving a sensor signal derived from an in vivo analyte sensor (see [0060] – receiving sensor signals); 
detecting a temperature measurement from a temperature sensor (see [0061]-[0065] – temperature measurement section 203).
Hayter fails to disclose the steps of:
determining, with a processor, whether a threshold requirement is exceeded based on the temperature measurement; and 
determining, with the processor, a temperature-compensated analyte sensor signal; 
wherein when the threshold requirement is not exceeded, the temperature-compensated analyte sensor signal is determined using the temperature measurement; and 
wherein when the threshold requirement is exceeded, the temperature measurement is deemed inaccurate.  
In a related electrochemical glucose sensing technique, Wu teaches the steps of 

determining, with the processor, a temperature-compensated analyte sensor signal (see [0161]); 
wherein when the threshold requirement is not exceeded, the temperature-compensated analyte sensor signal is determined using the temperature measurement (see [0161]); and 
wherein when the threshold requirement is exceeded, the temperature measurement is deemed inaccurate (see [0152]-[0154]).  
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the glucose and temperature sensors of Hayter with the thresholding and compensation disclosed by Wu in order to achieve the predictable result of increasing glucose concentration accuracy while limiting erroneous readings occurring at temperature extremes.
As to claim 3, Hayter further discloses wherein the analyte is glucose (see [0024]). 
As to claim 4, Wu further discloses wherein the threshold requirement is exceeded when a value of the temperature measurement exceeds the threshold requirement (see [0152]-[0154]).  
As to claim 6, Wu further discloses determining analyte concentration based on the temperature-compensated analyte sensor signal (see [0164]).  
As to claim 7, Wu further discloses displaying the analyte concentration on a display (see [0164]).  
As to claim 8, Hayter discloses device comprising: 
a housing (see [0063] and Fig 2, element 102); 
a processor coupled to the housing, wherein an in vivo analyte sensor and a temperature sensor are communicably coupled to the processor (see Fig 2, element 204). 

detect a temperature measurement from the temperature sensor (see [0061]-[0065] – temperature measurement section 203); 
but fails to disclose the memory including instructions stored therein that, when executed by the processor, cause the processor to: 
determine whether a threshold requirement is exceeded based on the temperature measurement; and 
determine a temperature-compensated analyte sensor signal, wherein when the threshold requirement is not exceeded, the temperature-compensated analyte sensor signal is determined using the temperature measurement; and wherein when the threshold requirement is exceeded, the temperature measurement is deemed inaccurate.  
In a related electrochemical glucose sensing technique, Wu teaches a technique wherein memory includes instructions stored therein that, when executed by the processor, cause the processor to: 
determine whether a threshold requirement is exceeded based on the temperature measurement (see [0152]-[0154]); and 
determine a temperature-compensated analyte sensor signal (see [0161]), 
wherein when the threshold requirement is not exceeded, the temperature-compensated analyte sensor signal is determined using the temperature measurement (see [0161]); and 

It would have been obvious to one of ordinary skill in the art before the invention was made to combine the glucose and temperature sensors of Hayter with the thresholding and compensation disclosed by Wu in order to achieve the predictable result of increasing glucose concentration accuracy while limiting erroneous readings occurring at temperature extremes.
As to claim 9, Hayter further discloses wherein the analyte is glucose (see [0024]). 
As to claim 10, Wu further discloses wherein the threshold requirement is exceeded when a value of the temperature measurement exceeds the threshold requirement (see [0152]-[0154]).  
As to claim 12, Wu further discloses determining analyte concentration based on the temperature-compensated analyte sensor signal (see [0164]).  
As to claim 13, Hayter further discloses wherein the in vivo analyte sensor is configured for insertion into a tissue of a user (see [0054]).  
As to claim 14, Hayter discloses 
an on-body unit, comprising: 
	a first processor (see Fig, element 204) and first memory communicably coupled to the first processor (see [0042]); and 
	an in vivo analyte sensor (see [0030]) and a temperature sensor communicably coupled to the first processor (see [0040] and Fig 2); and 
a receiver configured to communicate with the on-body unit, the receiver comprising: 
	a second processor and second memory communicably coupled to the second processor (see [0034]); 	

		receive a sensor signal from the in vivo analyte sensor (see [0060] – receiving sensor signals); 
		detect a temperature measurement from the temperature sensor (see [0061]-[0065] – temperature measurement section 203).
Hayter fails to disclose wherein the at least first memory and second memory includes instructions that, when executed by at least one of the first and second processor, cause the at least one first and second processor to: 
		determine whether a threshold requirement is exceeded based on the temperature measurement; and 
	determine a temperature-compensated analyte sensor signal; 
		wherein when the threshold requirement is not exceeded, the temperature-compensated analyte sensor signal is determined using the temperature measurement; and 
		wherein when the threshold requirement is exceeded, the temperature measurement is deemed inaccurate.  
In a related electrochemical glucose sensing technique, Wu teaches a technique wherein memory includes instructions stored therein that, when executed by the processor, cause the processor to: 
determine whether a threshold requirement is exceeded based on the temperature measurement (see [0152]-[0154]); and 
determine a temperature-compensated analyte sensor signal (see [0161]), 

wherein when the threshold requirement is exceeded, the temperature measurement is deemed inaccurate (see [0152]-[0154]).  
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the glucose and temperature sensors of Hayter with the thresholding and compensation disclosed by Wu in order to achieve the predictable result of increasing glucose concentration accuracy while limiting erroneous readings occurring at temperature extremes.
As to claim 15, Hayter further discloses wherein the analyte is glucose (see [0024]). 
As to claim 16, Wu further discloses wherein the threshold requirement is exceeded when a value of the temperature measurement exceeds the threshold requirement (see [0152]-[0154]).  
As to claim 18, Wu further discloses wherein the instructions, when executed by at least one of the first and second processor, further cause the at least one first and second processor to determine analyte concentration based on the temperature-compensated analyte sensor signal (see [0164]).  
As to claim 19, Wu further discloses wherein the receiver comprises a display (see [0164]).  
As to claim 20, Hayter further discloses wherein the in vivo analyte sensor is configured for insertion into a tissue of a user (see [0054]).  
Claims 5, 11, and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter in view of Wu as applied to claims, 2, 8, and 13, respectively, above, and further in view of US 2011/0152658 A1 to Peyser et al. (“Peyser”).
.

However, in a related invention where temperature can influence the accuracy of a glucose measurement, Peyser teaches that rate-of-change exceeding a threshold requirement is indicative of a spurious measurement (see [0105]). Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to further modify Hayter and Wu by including rate-of-change exceeding a threshold requirement as such a modification would predictably improve sensor accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791